Title: From George Washington to Elias Boudinot, 21 May 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Head Quarters 21st May 1783
                  
                  The enclosed Address from the Sergeants of the Connecticut Line of the Army, was presented to me a few Days ago; considering its subject and the manner of Expression, I think it not improper to transmit it to your Excellency, to be laid before Congress.
                  The Difference mentioned, between them and the Soldier, in their Cloathing and Allowance of Lands, especially the latter, I think very pertient; and will be found to be conformable to the practice of European Nations, & is particularly exemplified in the Grant of Lands, made by the British proclamation, alluded to by the Sergeants.  Independent of this practice, the reason is well founded, as it serves to prompt that Pride of military distinction, which is necessary in the Sergeant, to raise him to that superiority over the Soldier which it is his Duty to observe; and without which, he will not be able to maintain that Respectability in his Station, which the nature of his Command requires; and which in all well disciplined Armies, is very essential to the Service.  I submit it to the Consideration of Congress; and to their Wisdom I leave its decision.
                  Your Excellencys favor of the 9th of May, with its Enclosures, was very agreeable; and is acknowledged with much pleasure. With the highest Respect & Regard I have the Honor to be Your Excellencys Most Obedient and Most humble Servt
                  
                     Go: Washington
                  
               